Godfrey v Mancini Safe Corp. (2014 NY Slip Op 06662)
Godfrey v Mancini Safe Corp.
2014 NY Slip Op 06662
Decided on October 2, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 2, 2014Gonzalez, P.J., Saxe, Richter, Feinman, Kapnick, JJ.


13107 14179/02

[*1] Betty Godfrey, Plaintiff-Appellant,
vMancini Safe Corporation, et al., Defendants-Respondents.
Raymond Schwartzberg & Associates, New York (Raymond Schwartzberg of counsel), for appellant.
Goldman & Grossman, New York (Eleanor R. Goldman of counsel), for Mancini Safe Corporation, respondent.
Law Offices of Edward M. Eustace, White Plains (Patricia Mooney of counsel), for EXL Safe Corporation, respondent.
Law Office of James J. Toomey, New York (Eric P. Tosca of counsel), for Schwab Corporation, respondent.
Order, Supreme Court, Bronx County (John A. Barone, J.), entered November 20, 2012, which granted defendants' motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff's failure to identify the defect that caused her injury and to attribute such a defect to defendants' negligence is fatal to her claims (see Siegel v City of New York, 86 AD3d 452, 454 [1st Dept 2011]). Plaintiff's speculation that a malfunction in a drawer of a metal safe caused the door of that safe to strike her in the back is insufficient to create a triable issue of fact.
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 2, 2014
CLERK